Citation Nr: 0618121	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease (COPD) and 
emphysema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied entitlement to 
service connection for a lung disability, to include COPD and 
emphysema.

In January 2005, the veteran participated in a Travel Board 
hearing before the undersigned.  A copy of that proceeding 
has been associated with the claims folder.  In September 
2005, the case was remanded for further development, and it 
returned to the Board in April 2006.


FINDING OF FACT

The veteran's lung disability, to include COPD and emphysema, 
is not the result of a disease or injury in service.


CONCLUSION OF LAW

A lung disability, to include COPD and emphysema, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated January 1967 through January 1970; 
prior rating decisions; the veteran's contentions; the VA 
examination conducted in February 2006; VA records for 
outpatient treatment; private medical records; and lay 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v.Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that his currently alleged lung 
disability, to include COPD and emphysema, is the result of a 
disease or injury he sustained while on active duty in the 
United States Army.

The veteran's service entrance examination was normal.  The 
veteran was hospitalized in April 1967 due to an upper 
respiratory infection.  Chest x-rays conducted in June 1967 
indicated that the veteran's lungs were normal.  The veteran 
was seen in February 1968 with complaints of a productive 
cough for the prior two months.  The veteran reported a 
history of asthma, and it was noted that he was a heavy 
smoker.  Examination revealed diffuse rhonchi with increased 
expiratory wheezes, but the chest x-ray was within normal 
limits.  He was seen in April 1968 with complaints of a 
persistent, non-productive cough with exertion and the 
corresponding chest x-ray was negative.  The examiner's 
impression was subacute bronchitis.  The veteran's service 
separation examination was normal.  

VA outpatient treatment records beginning in 1997 were 
submitted in support of the veteran's claim.  A chest x-ray 
report dated in January 1998 noted the impression of COPD 
with mild chronic interstitial lung disease.  Private medical 
records dated in March 1999 noted the veteran had a history 
of emphysema.  The veteran participated in pulmonary function 
testing in 2002.  The examiner noted normal spirometry with 
small airway disease and normal lung volumes with a mild 
decrease in diffusion.  In October 2002, VAMC Gainesville 
outpatient treatment records noted that the veteran did have 
COPD, but not asthma.  A July 2004 x-ray report noted that 
findings of COPD were suggested.  The examiner noted that 
these changes might well have been due to tobacco abuse.  In 
January 2005, an outpatient treatment note indicated that the 
veteran continued to suffer from shortness of breath, and his 
difficulties were becoming worse.  He was diagnosed with 
small airway disease.  

In October 2005, the veteran submitted a statement that 
indicated that he worked as a mechanic and changed many 
brakes that were made of asbestos.  He also stated that he 
did a large amount of welding and claimed that asbestos 
blankets were used to shield him from the heat.

The veteran also underwent further pulmonary function testing 
in January 2006.  It was noted that he had normal spirometry 
and lung volumes, with minimal impairment of DLCO.  

In February 2006, the veteran participated in a VA 
respiratory examination.  The examiner noted that the 
veteran's claims folder was reviewed.  With regard to the 
January 2006 pulmonary function study, the examiner noted 
that the minimal impairment of DLCO was a marginally reduced 
value at 61 percent of predicted.  Although DLCO impairment 
could be seen in asbestos-related disease, it would be 
unusual to see a marginal isolated reduction in the DLCO 
value without evidence of respiratory restrictive disease.  
The normal lung volumes spoke against asbestosis.  The 
finding of a reduced FEF 25 to 75 percent value was at least 
as likely as not a finding consistent with small airway 
disease and airway hyperresponsiveness.  The change in the 
FEF 25 to 75 percent value after bronchodilator therapy 
testing did not meet the diagnostic criteria for asthma.  It 
was also noted that the FEF 25 percent to 75 percent value 
was effort dependent.

The only focal abnormality identified on the pulmonary 
function test in January 2006 was that of a minimally 
impaired DLCO.  There was no evidence of COPD or emphysema, 
based on review of the January 2006 testing.  Further, there 
was no evidence of asbestosis.  The isolated minimal 
impairment in DLCO may have been artifactual [sic] as the 
DLCO value was highly variable on pulmonary function testing.  
The examiner also noted that the veteran's non-service 
connected cardiac disease could be responsible for his 
reported symptoms and mild decrease in DLCO.  The examiner 
concluded that there was no evidence of lung disability, 
based on review of the available medical records and based on 
review of the recent pulmonary function test.  There was no 
evidence that the veteran had a chronic pulmonary condition 
that was due to military service.

The Board recognizes that the veteran had previously been 
diagnosed with COPD.  However, the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the 
instant case, the Board finds the VA examination report dated 
in February 2006 to be most persuasive, as the examiner was 
able to review the veteran's entire claims folder.  
Additionally, even though the March 1999 private medical 
report noted the veteran had a history of emphysema, there is 
no evidence in the claims folder to support such a finding.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.  It is clear in this case that this history was 
unsubstantiated and provided by the veteran.

Assuming, for the sake of argument, that the Board were to 
accept the diagnoses of COPD in the outpatient treatment 
records as sufficient evidence of a current disability, the 
claim would still fail.  The fact is that no medical 
professional has ever rendered an opinion that any current 
lung-related pathology is the result of in-service disease or 
injury, to include the alleged asbestos exposure.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest January 1998 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing lung disability complaints, 
symptoms, or findings for twenty eight years between the 
period of active duty and the medical reports dated in 
January 1998 is itself evidence which tends to show that any 
lung problems did not have their onset in service or for many 
years thereafter.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
lung disability, to include COPD and emphysema, must be 
denied.  See 38 U.S.C.A §5107 (West Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated in August 2001, July 2003 and September 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Additionally, the April 2006 
supplemental statement of the case provided the veteran will 
additional notice under Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as a subsequent adjudication.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  In 
fact, in a statement dated in October 2005, the veteran 
stated that he had no further evidence to submit.


Though the veteran indicated in his January 2005 hearing that 
he was receiving Social Security disability benefits, the 
duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant 
evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The veteran has 
not contended that he was awarded SSA benefits for a lung 
disability, the disability at issue in this case, but rather 
for his coronary artery disease.  There is no indication that 
these records would be relevant to the current claim.  
Remanding the case to obtain such records would serve no 
useful purpose.  

The veteran was also accorded a VA examination in February 
2006.  See 38 C.F.R. § 3.159(c)(4).  The February 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease and emphysema, 
is denied.



___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


